United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-20709
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MANUEL AMANDO FLORES, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-356-3
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Manuel Amando Flores,

Jr., has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Flores has filed a response in which he argues, inter alia, that

counsel was ineffective for not arguing at sentencing and on

appeal that Flores should receive a sentencing adjustment for his

role in the offense and should not receive a sentencing

adjustment for possession of a firearm.     Flores also moves for

the appointment of new counsel or, alternatively, to remand his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20709
                                 -2-

case to allow the district court to reconsider its guidelines

rulings.    The record is sufficiently developed to allow

consideration of Flores’s claims of ineffectiveness.       See United

States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

     Our independent review of the record, counsel’s brief, and

Flores’s response shows that there are no nonfrivolous issues for

appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.     See 5TH CIR. R. 42.2.   All other

outstanding motions are DENIED.